Name: 2000/301/EC: Commission Decision of 18 April 2000 repealing the protective measures with regard to contamination by dioxins of certain products of porcine and poultry origin intended for human or animal consumption (notified under document number C(2000) 1034) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  international trade
 Date Published: 2000-04-19

 Avis juridique important|32000D03012000/301/EC: Commission Decision of 18 April 2000 repealing the protective measures with regard to contamination by dioxins of certain products of porcine and poultry origin intended for human or animal consumption (notified under document number C(2000) 1034) (Text with EEA relevance) Official Journal L 097 , 19/04/2000 P. 0016 - 0016Commission Decisionof 18 April 2000repealing the protective measures with regard to contamination by dioxins of certain products of porcine and poultry origin intended for human or animal consumption(notified under document number C(2000) 1034)(Text with EEA relevance)(2000/301/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 10(4) thereof,Whereas:(1) The restrictions laid down by Commission Decision 1999/788/EC of 3 December 1999 on protective measures with regard to contamination by dioxins of certain products of porcine and poultry origin intended for human or animal consumption(4) as amended by Decision 2000/150/EC(5), are not to apply to products which have been shown by analyses not to be contaminated by dioxins or which have been derived from animals slaughtered after 20 September 1999.(2) The Belgian authorities have informed the Commission that the identification and investigation of all the stocks of products derived from pigs and poultry slaughtered before the 20 September 1999 have been completed. Any products which were identified as contaminated as a result of this investigation have been placed under restriction and are in the process of destruction.(3) In the light of the foregoing, it is appropriate to lift the protective measures on pigmeat, poultrymeat and products derived therefrom. Decision 1999/788/EC should therefore be repealed.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 1999/788/EC is repealed.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 224, 18.8.1990, p. 29.(4) OJ L 310, 4.12.1999, p. 62.(5) OJ L 50, 23.2.2000, p. 25.